       Case 1:20-cv-00285-MCC Document 14 Filed 06/15/21 Page 1 of 24




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AMBER GEARY,                                  :      Civil No. 1:20-CV-285
                                              :
                    Plaintiff                 :
                                              :
      v.                                      :      (Magistrate Judge Carlson)
                                              :
ANDREW SAUL,                                  :
Commissioner of Social Security,              :
                                              :
                   Defendant                  :

                          MEMORANDUM OPINION

I.    Introduction

      The Supreme Court has underscored for us the limited scope of our review

when considering Social Security appeals, noting that:

      The phrase “substantial evidence” is a “term of art” used throughout
      administrative law to describe how courts are to review agency
      factfinding. T-Mobile South, LLC v. Roswell, 574 U.S. ––––, ––––,
      135 S. Ct. 808, 815, 190 L.Ed.2d 679 (2015). Under the substantial-
      evidence standard, a court looks to an existing administrative record
      and asks whether it contains “sufficien[t] evidence” to support the
      agency’s factual determinations. Consolidated Edison Co. v. NLRB,
      305 U.S. 197, 229, 59 S. Ct. 206, 83 L.Ed. 126 (1938) (emphasis
      deleted). And whatever the meaning of “substantial” in other contexts,
      the threshold for such evidentiary sufficiency is not high. Substantial
      evidence, this Court has said, is “more than a mere scintilla.” Ibid.; see,
      e.g., Perales, 402 U.S. at 401, 91 S. Ct. 1420 (internal quotation marks
      omitted). It means—and means only—“such relevant evidence as a
      reasonable mind might accept as adequate to support a conclusion.”
      Consolidated Edison, 305 U.S. at 229, 59 S. Ct. 206. See Dickinson v.
      Zurko, 527 U.S. 150, 153, 119 S. Ct. 1816, 144 L.Ed.2d 143 (1999)
      (comparing the substantial-evidence standard to the deferential clearly-
      erroneous standard).

                                          1
       Case 1:20-cv-00285-MCC Document 14 Filed 06/15/21 Page 2 of 24




Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019).

      In the instant case, Amber Geary challenges the legal sufficiency of an

Administrative Law Judge’s decision denying her application for disability benefits.

Geary argues that this decision is not supported by substantial evidence even though

she has offered no medical opinion supporting her claim of disability and the only

medical opinion on record from a state agency expert concluded that Geary could

work notwithstanding her impairments. Mindful of the fact that substantial evidence

“means only—‘such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion,’ ” Biestek, 139 S. Ct. at 1154, we find that

substantial evidence supported the ALJ’s findings in this case. Therefore, for the

reasons set forth below, we will affirm the decision of the Commissioner denying

this claim.

II.   Statement of Facts and of the Case

      This is Amber Geary’s second social security disability application. Geary’s

prior application for benefits was denied by an ALJ following a hearing on February

16, 2017. (Tr. 81-92). Following the denial of this prior application, on August 2,

2017, Geary applied for supplemental security income (SSI) pursuant to Title XVI

of the Social Security Act, alleging that she had become disabled as of January 1,

2017, due to back pain, a pinched nerve, anxiety, diabetes, and thyroid issues. (Tr.

11). Geary was in her 40’s at the time of the alleged onset of her disability, making



                                         2
       Case 1:20-cv-00285-MCC Document 14 Filed 06/15/21 Page 3 of 24




her a “younger” individual whose age would generally not affect her ability to adjust

to other work (Tr. 17). 20 C.F.R. § 416.963 (c). She had a tenth grade education, and

previously had been employed as a waitress, housekeeper, and landscaper, working

with her boyfriend, who was employed as a landscaper and contractor. (Tr. 17, 35,

52, 178, 257).

      With respect to her primary medical complaint and alleged impairment—

degenerative disc disease—the administrative and clinical record was notable in

several respects. First, Geary provided no medical opinion from any source opining

that her disc disease was disabling. Quite the contrary, the only medical opinion

evidence came from a state agency expert, Dr. Karen Sarpolis, who concluded that

Geary retained the residual functional capacity to perform work. (Tr. 97-108).

Further, Geary’s medical history as reflected in her treatment records was

illuminating in ways which tended to undermine her disability claim. This treatment

history was punctuated by many largely unremarkable findings; a conservative

course of treatment which frequently consisted of nothing more than narcotic pain

medication; and instances in which Geary declined further treatment while

describing an active lifestyle to her caregivers.

      For example, throughout 2017, Geary’s primary caregiver was Judy

Podziewski, a nurse practitioner at the Bons Secours Medical Group. Multiple

physical examinations of Geary by Nurse Podziewski between January and October



                                           3
       Case 1:20-cv-00285-MCC Document 14 Filed 06/15/21 Page 4 of 24




of 2017 disclosed a normal range of motion, normal strength and no sensory deficits.

(Tr. 280, 289, 298, 408-09, 417). Geary treated her lumbar condition during this time

in a conservative fashion, by seeking and obtaining narcotic painkillers. (Tr. 274,

283, 299, 408-09, 418). By November 2017 through January 2018, Geary continued

to rely upon painkillers to address her lumbar problems but reported increased

severity of her symptoms. (Tr. 382-400). Physical examinations confirmed greater

back tenderness on Geary’s part but also consistently revealed normal strength and

no sensory deficit. (Id.)

      In March of 2018, Geary sought an initial consultation for management of her

chronic low back pain at St. Luke’s with St Stanley Ikezi, M.D., an anesthesiologist

(Tr. 478, 482). At that time, a physical examination revealed that Geary had a normal

lumbar lordosis with paraspinal tenderness bilaterally; that her extension of the

lumbar spine was moderately limited due to pain; that she had normal muscle

strength other than 4/5 right foot dorsiflexion; and that she also had normal reflexes

with no sensory deficits. (Tr. 482). Dr. Ikezi prescribed the painkillers sought by

Geary but also indicated that he was reducing her prescription for Percocet to twice

per day and, in the near future, would be tapering down her opioid therapy (Tr. 478).

In April of 2018, Dr. Ikezi recommended that Geary consider a surgical

consultation for her back condition, but she declined to do so. (Tr. 492). Instead,

Geary stated that she was willing to try an epidural steroid injection. (Tr. 492).



                                          4
       Case 1:20-cv-00285-MCC Document 14 Filed 06/15/21 Page 5 of 24




      Although    it   was   recommended      once again     that Geary consult a

neurosurgeon, she refused. (Tr. 493). A physical examination revealed a normal

lumbar lordosis with bilateral paraspinal tenderness. (Tr. 496). However, Geary

had no sensory deficits, normal muscle strength, and only “minimally limited”

range of motion of the spine for flexion and extension and no limitation in

rotation. (Tr. 496). Likewise, an MRI of Geary’s lumbar spine performed at that

time revealed some degenerative disc disease; chronic spondylolysis with minimal

anterior spondylolisthesis; annular bulging with a broad-based superiorly extruded

central disc herniation; and moderate bilateral foraminal narrowing with mild

compression of both exiting nerves. (Tr. 469). Although a spine surgery consultation

was recommended, Geary once again declined this course of treatment. (Tr. 464,

469, 497).

      In June 2018, Geary was seen at St. Luke’s and reported ongoing low back

pain. (Tr. 464). Geary stated that this pain had worsened throughout the day because

she had returned to work as a landscaper, but also indicated that she was not

interested in moving forward with any injections at that time or with a surgical

consultation. (Tr. 464). She further reported that her pain medication was providing

her with adequate pain relief but was not lasting throughout the day (Tr. 464). An

examination of the lumbar spine revealed a normal lumbar lordosis with bilateral




                                         5
       Case 1:20-cv-00285-MCC Document 14 Filed 06/15/21 Page 6 of 24




paraspinal tenderness but found no sensory deficits, normal muscle strength and only

“minimally limited” range of motion of the spine. (Tr. 467-68).

      In the summer of 2018, Geary also sought treatment with Martin Evers, M.D.,

an internist, at Bon Secours Medical Group, as a new patient. (Tr. 507). At that time,

a physical examination revealed no tenderness or muscle spasm of the back. (Tr.

509). Straight leg-raising tests and Geary’s reflexes were all normal. (Tr. 509). Dr.

Evers’ assessment included diabetes mellitus, chronic back pain/degenerative disc

disease of the lumbar spine, high blood pressure, hypothyroidism, high cholesterol

(Tr. 509). In September 2018, Geary returned to Dr. Evers for a follow-up visit,

stating that her back pain was getting worse (Tr. 504). A physical exam disclosed

minimal right-sided spinal tenderness and a positive straight leg-raising test on the

right, but negative on the left. (Tr. 505). Dr. Evers provided a short-term prescription

for additional Percocet and the business card of a neurosurgeon. (Tr. 506).

      While Geary was undergoing this fairly conservative treatment for what are

described a only mildly to moderately severe symptoms, she was also describing a

physically demanding lifestyle to her caregivers. For example, in January 2017,

Scott Stevens, M.D., reported that Geary stated, “Back problems, helps [her

boyfriend] run his landscaping company” and also noted, “lately she is working on

the house a lot, busy.” (Tr. 261). Likewise, in April and June 2017, Dr. Stevens also




                                           6
       Case 1:20-cv-00285-MCC Document 14 Filed 06/15/21 Page 7 of 24




noted, “Back problems do not prevent her from helping [her boyfriend] run his

landscaping company or doing labor on their home pre-sale.” (Tr. 257, 259).

      None of these treating sources have opined that Geary is disabled. Instead, the

only medical opinion of record in this case is the September 2017 opinion of Karen

Sarpolis, M.D., a state agency physician, who concluded that Geary retained the

ability to perform light work, including lifting/carrying up to 20 pounds frequently,

and sitting, and standing/walking about 6 hours each in an 8-hour workday and found

that Geary could frequently balance, stoop, kneel, and crouch, but only occasionally

climb and crawl. (Tr. 103).

      It is against this backdrop that a hearing was held on this disability application

on October 28, 2018, where Geary appeared and testified along with a Vocational

Expert. (Tr. 28-57). Following this hearing, on January 24, 2019, the ALJ issued a

decision denying this application for benefits, finding that Geary remained capable

of performing a limited range of sedentary jobs in the national economy. (Tr. 9-18).

In that decision, the ALJ first concluded that Geary had not engaged in any

substantial gainful activity since the date of her August 2017 application. (Tr. 11).

At Step 2 of the sequential analysis that governs Social Security cases, the ALJ found

that Geary’s degenerative disc disease was a severe impairment. (Id.) At Step 3, the

ALJ determined that this impairment did not meet or medically equal the severity of

one of the listed impairments. (Tr. 12-13).



                                          7
         Case 1:20-cv-00285-MCC Document 14 Filed 06/15/21 Page 8 of 24




        Between Steps 3 and 4, the ALJ fashioned a residual functional capacity

(“RFC”), which considered all of Geary’s limitations from her impairments and

found that he could perform a range of sedentary work with some restrictions. (Tr.

13-17). In making this RFC determination, the ALJ considered all of the medical

and opinion evidence in this case, as well as Geary’s self-reported activities of daily

living and the report of her boyfriend. (Id.) This analysis noted that Geary’s

relatively conservative course of treatment and fairly benign diagnostic tests and

clinical findings, as well as the sole medical opinion, the opinion of the state agency

expert, Dr. Sarpolis, all supported a finding that Geary could perform some

sedentary work in the national economy. The ALJ also acknowledged that Geary’s

activities of daily living and conservative medical treatment suggested that she

retained the ability to perform some sedentary work. (Id.)

        Having arrived at this RFC assessment, the ALJ found that there were a

number of sedentary jobs in the national economy that Geary could perform. (Tr.

17-18). Based upon these findings, the ALJ held Geary did not meet the stringent

standard for disability set by the Social Security Act and denied this disability claim.

(Id.)

        This appeal followed. (Doc. 1). On appeal, Geary contends that this decision

is not supported by substantial evidence even though she has offered no medical

opinion supporting her claim of disability and the only medical opinion on record



                                           8
       Case 1:20-cv-00285-MCC Document 14 Filed 06/15/21 Page 9 of 24




from a state agency expert concluded that Geary could work notwithstanding her

impairments. This case is fully briefed and is, therefore, ripe for resolution. For the

reasons set forth below, under the deferential standard of review that applies here,

we will affirm the decision of the Commissioner.

III.   Discussion

       A.    Substantial Evidence Review – the Role of this Court

       When reviewing the Commissioner’s final decision denying a claimant’s

application for benefits, this Court’s review is limited to the question of whether the

findings of the final decision-maker are supported by substantial evidence in the

record. See 42 U.S.C. §405(g); Johnson v. Comm’r of Soc. Sec., 529 F.3d 198, 200

(3d Cir. 2008); Ficca v. Astrue, 901 F. Supp. 2d 533, 536 (M.D. Pa. 2012).

Substantial evidence “does not mean a large or considerable amount of evidence, but

rather such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Pierce v. Underwood, 487 U.S. 552, 565 (1988). Substantial

evidence is less than a preponderance of the evidence but more than a mere scintilla.

Richardson v. Perales, 402 U.S. 389, 401 (1971). A single piece of evidence is not

substantial evidence if the ALJ ignores countervailing evidence or fails to resolve a

conflict created by the evidence. Mason v. Shalala, 994 F.2d 1058, 1064 (3d Cir.

1993). But in an adequately developed factual record, substantial evidence may be

“something less than the weight of the evidence, and the possibility of drawing two



                                          9
       Case 1:20-cv-00285-MCC Document 14 Filed 06/15/21 Page 10 of 24




inconsistent conclusions from the evidence does not prevent [the ALJ’s decision]

from being supported by substantial evidence.” Consolo v. Fed. Maritime Comm’n,

383 U.S. 607, 620 (1966). “In determining if the Commissioner’s decision is

supported by substantial evidence the court must scrutinize the record as a whole.”

Leslie v. Barnhart, 304 F. Supp. 2d 623, 627 (M.D. Pa. 2003).

       The Supreme Court has underscored for us the limited scope of our review in

this field, noting that:

       The phrase “substantial evidence” is a “term of art” used throughout
       administrative law to describe how courts are to review agency
       factfinding. T-Mobile South, LLC v. Roswell, 574 U.S. ––––, ––––,
       135 S.Ct. 808, 815, 190 L.Ed.2d 679 (2015). Under the substantial-
       evidence standard, a court looks to an existing administrative record
       and asks whether it contains “sufficien[t] evidence” to support the
       agency’s factual determinations. Consolidated Edison Co. v. NLRB,
       305 U.S. 197, 229, 59 S.Ct. 206, 83 L.Ed. 126 (1938) (emphasis
       deleted). And whatever the meaning of “substantial” in other contexts,
       the threshold for such evidentiary sufficiency is not high. Substantial
       evidence, this Court has said, is “more than a mere scintilla.” Ibid.; see,
       e.g., Perales, 402 U.S. at 401, 91 S.Ct. 1420 (internal quotation marks
       omitted). It means—and means only—“such relevant evidence as a
       reasonable mind might accept as adequate to support a conclusion.”
       Consolidated Edison, 305 U.S. at 229, 59 S.Ct. 206. See Dickinson v.
       Zurko, 527 U.S. 150, 153, 119 S.Ct. 1816, 144 L.Ed.2d 143 (1999)
       (comparing the substantial-evidence standard to the deferential clearly-
       erroneous standard).

Biestek, 139 S. Ct. at 1154.

       The question before this Court, therefore, is not whether the claimant is

disabled, but rather whether the Commissioner’s finding that she is not disabled is

supported by substantial evidence and was reached based upon a correct application


                                           10
        Case 1:20-cv-00285-MCC Document 14 Filed 06/15/21 Page 11 of 24




of the relevant law. See Arnold v. Colvin, No. 3:12-CV-02417, 2014 WL 940205,

at *1 (M.D. Pa. Mar. 11, 2014) (“[I]t has been held that an ALJ’s errors of law denote

a lack of substantial evidence.”) (alterations omitted); Burton v. Schweiker, 512 F.

Supp. 913, 914 (W.D. Pa. 1981) (“The Secretary’s determination as to the status of

a claim requires the correct application of the law to the facts.”); see also Wright v.

Sullivan, 900 F.2d 675, 678 (3d Cir. 1990) (noting that the scope of review on legal

matters is plenary); Ficca, 901 F. Supp. 2d at 536 (“[T]he court has plenary review

of all legal issues . . . .”).

       Several fundamental legal propositions flow from this deferential standard of

review. First, when conducting this review “we are mindful that we must not

substitute our own judgment for that of the fact finder.” Zirnsak v. Colvin, 777 F.3d

607, 611 (3d Cir. 2014) (citing Rutherford v. Barnhart, 399 F.3d 546, 552 (3d Cir.

2014)). Thus, we are enjoined to refrain from trying to re-weigh the evidence.

Rather, our task is to simply determine whether substantial evidence supported the

ALJ’s findings. However, we must also ascertain whether the ALJ’s decision meets

the burden of articulation demanded by the courts to enable informed judicial

review. Simply put, “this Court requires the ALJ to set forth the reasons for his

decision.” Burnett v. Comm'r of Soc. Sec. Admin., 220 F.3d 112, 119 (3d Cir. 2000).

As the Court of Appeals has noted on this score:

       In Burnett, we held that an ALJ must clearly set forth the reasons for
       his decision. 220 F.3d at 119. Conclusory statements . . . are

                                          11
       Case 1:20-cv-00285-MCC Document 14 Filed 06/15/21 Page 12 of 24




      insufficient. The ALJ must provide a “discussion of the evidence” and
      an “explanation of reasoning” for his conclusion sufficient to enable
      meaningful judicial review. Id. at 120; see Jones v. Barnhart, 364 F.3d
      501, 505 & n. 3 (3d Cir. 2004). The ALJ, of course, need not employ
      particular “magic” words: “Burnett does not require the ALJ to use
      particular language or adhere to a particular format in conducting his
      analysis.” Jones, 364 F.3d at 505.

Diaz v. Comm’r of Soc. Sec., 577 F.3d 500, 504 (3d Cir. 2009).

      Thus, in practice, ours is a twofold task. We must evaluate the substance of

the ALJ’s decision under a deferential standard of review, but we must also give that

decision careful scrutiny to ensure that the rationale for the ALJ’s actions is

sufficiently articulated to permit meaningful judicial review.

      B.     Initial Burdens of Proof, Persuasion, and Articulation for the ALJ

      To receive benefits under the Social Security Act by reason of disability, a

claimant must demonstrate an inability to “engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. §423(d)(1)(A); 42 U.S.C.

§1382c(a)(3)(A); see also 20 C.F.R. §§404.1505(a), 416.905(a). To satisfy this

requirement, a claimant must have a severe physical or mental impairment that

makes it impossible to do his or her previous work or any other substantial gainful

activity that exists in the national economy. 42 U.S.C. §423(d)(2)(A); 42 U.S.C.

§1382c(a)(3)(B); 20 C.F.R. §§404.1505(a), 416.905(a). To receive benefits under



                                         12
       Case 1:20-cv-00285-MCC Document 14 Filed 06/15/21 Page 13 of 24




Title II of the Social Security Act, a claimant must show that he or she contributed

to the insurance program, is under retirement age, and became disabled prior to the

date on which he or she was last insured. 42 U.S.C. §423(a); 20 C.F.R. §404.131(a).

      In making this determination at the administrative level, the ALJ follows a

five-step sequential evaluation process.      20 C.F.R. §§404.1520(a), 416.920(a).

Under this process, the ALJ must sequentially determine: (1) whether the claimant

is engaged in substantial gainful activity; (2) whether the claimant has a severe

impairment; (3) whether the claimant’s impairment meets or equals a listed

impairment; (4) whether the claimant is able to do his or her past relevant work; and

(5) whether the claimant is able to do any other work, considering his or her age,

education, work experience and residual functional capacity (“RFC”). 20 C.F.R.

§§404.1520(a)(4), 416.920(a)(4).

      Between Steps 3 and 4, the ALJ must also assess a claimant’s residual

functional capacity (RFC). RFC is defined as “that which an individual is still able

to do despite the limitations caused by his or her impairment(s).” Burnett v. Comm’r

of Soc. Sec., 220 F.3d 112, 121 (3d Cir. 2000) (citations omitted); see also 20 C.F.R.

§§404.1520(e), 404.1545(a)(1), 416.920(e), 416.945(a)(1).           In making this

assessment, the ALJ considers all of the claimant’s medically determinable

impairments, including any non-severe impairments identified by the ALJ at step

two of his or her analysis. 20 C.F.R. §§404.1545(a)(2), 416.945(a)(2).



                                         13
      Case 1:20-cv-00285-MCC Document 14 Filed 06/15/21 Page 14 of 24




      There is an undeniable medical aspect to an RFC determination, since that

determination entails an assessment of what work the claimant can do given the

physical limitations that the claimant experiences. Yet, when considering the role

and necessity of medical opinion evidence in making this determination, courts have

followed several different paths. Some courts emphasize the importance of medical

opinion support for an RFC determination and have suggested that “[r]arely can a

decision be made regarding a claimant's residual functional capacity without an

assessment from a physician regarding the functional abilities of the claimant.”

Biller v. Acting Comm'r of Soc. Sec., 962 F. Supp. 2d 761, 778–79 (W.D. Pa. 2013)

(quoting Gormont v. Astrue, Civ. No. 11–2145, 2013 WL 791455 at *7 (M.D. Pa.

Mar. 4, 2013)). In other instances, it has been held that: “There is no legal

requirement that a physician have made the particular findings that an ALJ adopts

in the course of determining an RFC.” Titterington v. Barnhart, 174 F. App’x 6, 11

(3d Cir. 2006). Further, courts have held in cases where there is no evidence of any

credible medical opinion supporting a claimant’s allegations of disability that “the

proposition that an ALJ must always base his RFC on a medical opinion from a

physician is misguided.” Cummings v. Colvin, 129 F. Supp. 3d 209, 214–15 (W.D.

Pa. 2015).

      These seemingly discordant legal propositions can be reconciled by

evaluation of the factual context of these decisions. Those cases which emphasize



                                        14
      Case 1:20-cv-00285-MCC Document 14 Filed 06/15/21 Page 15 of 24




the importance of medical opinion support for an RFC assessment typically arise in

the factual setting where a well-supported medical source has opined regarding

limitations which would support a disability claim, but an ALJ has rejected the

medical opinion which supported a disability determination based upon a lay

assessment of other evidence. In this setting, these cases simply restate the

commonplace idea that medical opinions are entitled to careful consideration when

making a disability determination, particularly when those opinions support a

finding of disability. In contrast, when no medical opinion supports a disability

finding or when an ALJ is relying upon other evidence, such as contrasting clinical

or opinion evidence or testimony regarding the claimant’s activities of daily living,

to fashion an RFC courts have adopted a more pragmatic view and have sustained

the ALJ’s exercise of independent judgment based upon all of the facts and evidence.

See Titterington v. Barnhart, 174 F. App'x 6, 11 (3d Cir. 2006); Cummings, 129

F.Supp.3d at 214–15. In either event, once the ALJ has made this determination, our

review of the ALJ's assessment of the plaintiff's RFC is deferential, and that RFC

assessment will not be set aside if it is supported by substantial evidence. Burns v.

Barnhart, 312 F.3d 113, 129 (3d Cir. 2002); see also Metzger v. Berryhill, No. 3:16-

CV-1929, 2017 WL 1483328, at *5 (M.D. Pa. Mar. 29, 2017), report and

recommendation adopted sub nom. Metzgar v. Colvin, No. 3:16-CV-1929, 2017 WL

1479426 (M.D. Pa. Apr. 21, 2017); Rathbun v. Berryhill, No. 3:17-CV-00301, 2018



                                         15
        Case 1:20-cv-00285-MCC Document 14 Filed 06/15/21 Page 16 of 24




WL 1514383, at *6 (M.D. Pa. Mar. 12, 2018), report and recommendation adopted,

No. 3:17-CV-301, 2018 WL 1479366 (M.D. Pa. Mar. 27, 2018).

        At Steps 1 through 4, the claimant bears the initial burden of demonstrating

the existence of a medically determinable impairment that prevents him or her in

engaging in any of his or her past relevant work. Mason, 994 F.2d at 1064. Once

this burden has been met by the claimant, it shifts to the Commissioner at Step 5 to

show that jobs exist in significant number in the national economy that the claimant

could perform that are consistent with the claimant’s age, education, work

experience and RFC. 20 C.F.R. §§404.1512(f), 416.912(f); Mason, 994 F.2d at

1064.

        The ALJ’s disability determination must also meet certain basic substantive

requisites. Most significant among these legal benchmarks is a requirement that the

ALJ adequately explain the legal and factual basis for this disability determination.

Thus, in order to facilitate review of the decision under the substantial evidence

standard, the ALJ's decision must be accompanied by "a clear and satisfactory

explication of the basis on which it rests." Cotter v. Harris, 642 F.2d 700, 704 (3d

Cir. 1981). Conflicts in the evidence must be resolved and the ALJ must indicate

which evidence was accepted, which evidence was rejected, and the reasons for

rejecting certain evidence. Id. at 706-707. In addition, “[t]he ALJ must indicate in

his decision which evidence he has rejected and which he is relying on as the basis



                                         16
         Case 1:20-cv-00285-MCC Document 14 Filed 06/15/21 Page 17 of 24




for his finding.” Schaudeck v. Comm’r of Soc. Sec., 181 F. 3d 429, 433 (3d Cir.

1999).

      C.      Legal Benchmarks for the ALJ’s Assessment of Medical Opinions

      In this case, Geary filed her second application for disability benefits in

August of 2017, shortly after a paradigm shift in the manner in which medical

opinions were evaluated when assessing Social Security claims. Prior to March

2017, ALJs were required to follow regulations which defined medical opinions

narrowly and created a hierarchy of medical source opinions with treating sources at

the apex of this hierarchy. The regulations which pre-dated March of 2017 also set

standards for the evaluation of medical evidence and defined medical opinions as

“statements from acceptable medical sources that reflect judgments about the nature

and severity of [the plaintiff’s] impairments, including [the plaintiff’s] symptoms,

diagnosis and prognosis, what [he or she] can still do despite impairments, and [the

plaintiff’s] physical or mental restrictions.” 20 C.F.R. § 404.1527(a)(1). Regardless

of its source, the ALJ was required to evaluate every medical opinion received. 20

C.F.R. § 404.1527(c).

      In deciding what weight to accord to competing medical opinions and

evidence, the ALJ was guided by factors outlined in 20 C.F.R. § 404.1527(c). “The

regulations provide[d] progressively more rigorous tests for weighing opinions as

the ties between the source of the opinion and the individual become weaker.” SSR



                                         17
       Case 1:20-cv-00285-MCC Document 14 Filed 06/15/21 Page 18 of 24




96-6p, 1996 WL 374180 at *2. Treating sources had the closest ties to the claimant,

and therefore their opinions were generally entitled to more weight. See 20 C.F.R. §

404.1527(c)(2) (“Generally, we give more weight to opinions from your treating

sources...”); 20 C.F.R. § 404.1502 (defining treating source). Under some

circumstances, the medical opinion of a treating source may even be entitled to

controlling weight. 20 C.F.R. § 404.1527(c)(2); see also SSR 96-2p, 1996 WL

374188 (explaining that controlling weight may be given to a treating source’s

medical opinion only where it is well-supported by medically acceptable clinical and

laboratory diagnostic techniques, and it is not inconsistent with the other substantial

evidence in the case record).

      Where no medical source opinion was entitled to controlling weight, the

Commissioner’s regulations directed the ALJ to consider the following factors,

where applicable, in deciding the weight given to any non-controlling medical

opinions: length of the treatment relationship and frequency of examination; nature

and extent of the treatment relationship; the extent to which the source presented

relevant evidence to support his or her medical opinion, and the extent to which the

basis for the source’s conclusions were explained; the extent to which the source’s

opinion is consistent with the record as a whole; whether the source is a specialist;

and, any other factors brought to the ALJ’s attention. 20 C.F.R. §404.1527(c).




                                          18
       Case 1:20-cv-00285-MCC Document 14 Filed 06/15/21 Page 19 of 24




      However, in March of 2017, the Commissioner’s regulations governing

medical opinions changed in a number of fundamental ways. The range of opinions

that ALJs were enjoined to consider were broadened substantially and the approach

to evaluating opinions was changed from a hierarchical form of review to a more

holistic analysis. As one court as aptly observed:

      The regulations regarding the evaluation of medical evidence have been
      amended for claims filed after March 27, 2017, and several of the prior
      Social Security Rulings, including SSR 96-2p, have been rescinded.
      According to the new regulations, the Commissioner “will no longer
      give any specific evidentiary weight to medical opinions; this includes
      giving controlling weight to any medical opinion.” Revisions to Rules
      Regarding the Evaluation of Medical Evidence (“Revisions to Rules”),
      2017 WL 168819, 82 Fed. Reg. 5844, at 5867–68 (Jan. 18, 2017), see
      20 C.F.R. §§ 404.1520c(a), 416.920c(a). Instead, the Commissioner
      must consider all medical opinions and “evaluate their persuasiveness”
      based on the following five factors: supportability; consistency;
      relationship with the claimant; specialization; and “other factors.” 20
      C.F.R. §§ 404.1520c(a)-(c), 416.920c(a)-(c).

      Although the new regulations eliminate the perceived hierarchy of
      medical sources, deference to specific medical opinions, and assigning
      “weight” to a medical opinion, the ALJ must still “articulate how [he
      or she] considered the medical opinions” and “how persuasive [he or
      she] find[s] all of the medical opinions.” Id. at §§ 404.1520c(a) and
      (b)(1), 416.920c(a) and (b)(1). The two “most important factors for
      determining the persuasiveness of medical opinions are consistency and
      supportability,” which are the “same factors” that formed the
      foundation of the treating source rule. Revisions to Rules, 82 Fed. Reg.
      5844-01 at 5853.

      An ALJ is specifically required to “explain how [he or she] considered
      the supportability and consistency factors” for a medical opinion. 20
      C.F.R. §§ 404.1520c (b)(2), 416.920c(b)(2). With respect to
      “supportability,” the new regulations provide that “[t]he more relevant
      the objective medical evidence and supporting explanations presented

                                         19
       Case 1:20-cv-00285-MCC Document 14 Filed 06/15/21 Page 20 of 24




      by a medical source are to support his or her medical opinion(s) or prior
      administrative medical finding(s), the more persuasive the medical
      opinions or prior administrative medical finding(s) will be.” Id. at §§
      404.1520c(c)(1), 416.920c(c)(1). The regulations provide that with
      respect to “consistency,” “[t]he more consistent a medical opinion(s) or
      prior administrative medical finding(s) is with the evidence from other
      medical sources and nonmedical sources in the claim, the more
      persuasive the medical opinion(s) or prior administrative medical
      finding(s) will be.” Id. at §§ 404.1520c(c)(2), 416.920c(c)(2).

      Under the new regulations an ALJ must consider, but need not
      explicitly discuss, the three remaining factors in determining the
      persuasiveness of a medical source's opinion. Id. at §§ 404.1520c(b)(2),
      416.920c(b)(2). However, where the ALJ has found two or more
      medical opinions to be equally well supported and consistent with the
      record, but not exactly the same, the ALJ must articulate how he or she
      considered those factors contained in paragraphs (c)(3) through (c)(5).
      Id. at §§ 404.1520c(b)(3), 416.920c(b)(3).

Andrew G. v. Comm'r of Soc. Sec., No. 3:19-CV-0942 (ML), 2020 WL 5848776, at

*5 (N.D.N.Y. Oct. 1, 2020).

      Oftentimes, as in this case, an ALJ must evaluate medical opinions. Judicial

review of this aspect of ALJ decision-making is still guided by several settled legal

tenets. First, when presented with a disputed factual record, it is well established that

“[t]he ALJ – not treating or examining physicians or State agency consultants – must

make the ultimate disability and RFC determinations.” Chandler v. Comm’r of Soc.

Sec., 667 F.3d 356, 361 (3d Cir. 2011). Thus, when evaluating medical opinions “the

ALJ may choose whom to credit but ‘cannot reject evidence for no reason or for the

wrong reason.’” Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000) (quoting Mason,

994 F.2d at 1066). Therefore, provided that the decision is accompanied by an

                                           20
       Case 1:20-cv-00285-MCC Document 14 Filed 06/15/21 Page 21 of 24




adequate, articulated rationale, it is the province and the duty of the ALJ to choose

which medical opinions and evidence deserve greater weight.

      There is a longstanding corollary to these principles governing assessment of

medical opinion evidence. In instances such as this case, where a plaintiff is unable

to muster any medical opinion support for her claim of disability, courts frequently

decline invitations to second-guess disability determinations. See, e.g., Falcone v.

Berryhill, No. 3:16-CV-1705, 2017 WL 7222358, at *2 (M.D. Pa. Nov. 29,

2017), report and recommendation adopted, No. 3:16CV1705, 2018 WL 646489

(M.D. Pa. Jan. 31, 2018); Patton v. Berryhill, No. 3:16-CV-2533, 2017 WL 4875286,

at *1 (M.D. Pa. Oct. 12, 2017), report and recommendation adopted in part, No.

3:16-CV-2533, 2017 WL 4867396 (M.D. Pa. Oct. 27, 2017). These decisions rest

upon the commonsense notion that in cases where all of the medical opinion

evidence rebuts any claim of disability, an ALJ’s denial of disability benefits is often

supported by substantial evidence.

      It is against these benchmarks that we assess the instant social security appeal.

      D.     The ALJ’s Decision in this Case Will Be Affirmed.

      In this setting, we are mindful that we are not free to substitute our

independent assessment of the evidence for the ALJ’s determinations. Rather, we

must simply ascertain whether the ALJ’s decision is supported by substantial

evidence, a quantum of proof which is less than a preponderance of the evidence but



                                          21
       Case 1:20-cv-00285-MCC Document 14 Filed 06/15/21 Page 22 of 24




more than a mere scintilla, Richardson, 402 U.S. at 401, and “does not mean a large

or considerable amount of evidence,” Pierce, 487 U.S. at 565, but rather “means—

and means only—‘such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.’ ” Biestek, 139 S. Ct. at 1154. Judged against these

deferential standards of review, we find that substantial evidence supported the

ALJ’s decision that Geary was not entirely disabled.

      That evidence which supported the denial of this claim included the sole

medical opinion in this case, the opinion of the state agency expert, Dr. Sarpolis,

who found that Geary was not totally disabled. In the absence of any other

countervailing medical opinion evidence, the ALJ was entirely justified in relying

upon this state agency expert opinion. These state agency doctors are experts in

the Social Security disability programs and it is well settled that their views merit

significant consideration. Chandler, 667 F.3d at 361. Moreover, Dr. Sarpolis’

opinion is entirely consistent with both the clinical record and Geary’s self-reported

activities of daily living, Therefore the ALJ did not err in finding this opinion

persuasive.

      Further, Geary’s self-reported activities of daily living, which included

occasional work as a landscaper, undermined her claim of total disability. “[I]t is

appropriate for an ALJ to consider the number and type of activities in which a

claimant      engages   when    assessing     his   or   her    residual   functional



                                         22
       Case 1:20-cv-00285-MCC Document 14 Filed 06/15/21 Page 23 of 24




capacity.” Cunningham v. Comm'r of Soc. Sec., 507 F. App'x 111, 118 (3d Cir.

2012) citing Burns v. Barnhart, 312 F.3d 113, 129–30 (3d Cir.2002). Here, Geary’s

activities of daily living were inconsistent with her claim of total disability, a fact

the ALJ properly considered when assessing this claim.

      Finally, in evaluating a disability claim, it is the province of the ALJ to

consider whether the claimant’s treatment records support an assertion of total

disability. Stancavage v. Saul, 469 F. Supp. 3d 311, 333 (M.D. Pa. 2020). Here,

Geary’s treatment history, which was frequently marked by relatively benign clinical

findings and conservative treatment, simply did not support the assertion that

Geary’s degenerative disc disease was completely disabling. Thus, there was no

error in the ALJ’s evaluation of this evidence, which was more than adequate to

support the finding that Geary was not disabled but could perform sedentary work.

      In closing, the ALJ’s assessment of the evidence in this case complied with

the dictates of the law and was supported by substantial evidence. This is all that the

law requires, and all that a claimant can demand in a disability proceeding. Thus,

notwithstanding the argument that this evidence might have been viewed in a way

which would have also supported a different finding, we are obliged to affirm this

ruling once we find that it is “supported by substantial evidence, ‘even [where] this

court acting de novo might have reached a different conclusion.’ ” Monsour Med.

Ctr. v. Heckler, 806 F.2d 1185, 1190–91 (3d Cir. 1986) (quoting Hunter Douglas,



                                          23
       Case 1:20-cv-00285-MCC Document 14 Filed 06/15/21 Page 24 of 24




Inc. v. NLRB, 804 F.2d 808, 812 (3d Cir. 1986)). Accordingly, under the deferential

standard of review that applies to appeals of Social Security disability

determinations, we find that substantial evidence supported the ALJ’s evaluation of

this case.

IV.    Conclusion

       Accordingly, for the foregoing reasons, IT IS ORDERED that the final

decision of the Commissioner denying these claims is AFFIRMED.

       An appropriate order follows.

                                             /s/ Martin C. Carlson
                                             Martin C. Carlson
                                             United States Magistrate Judge
June 15, 2021




                                        24
